DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16 are objected to because some of the words in the claims are joined together, such as claim 1 line 10 “inthe”, claims 2 lines 3 “andthe” and line 6 “disposedin”, making reading difficult.  Substitute claims with the correction are required.  
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20170158020 A1
Park et al. hereinafter Park
KR 20100086369 A
OH et al. hereinafter OH
US 20190283525 A1
Dhake et al. hereinafter Dhake


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park.
With respect to claim 1, Park discloses a cabin air state sensing system for a vehicle, the cabin air state sensing system comprising: 
an air suction device (blower fan 140); 
a main channel (housing 110) having one side connected to the air suction device (140) and the other side connected to a cabin air introduction portion configured to introduce air from a cabin (the housing 110 may include an air inlet 112 for inflow of air in the interior of a vehicle, see ¶[0026]); 
a cabin air temperature sensor (temperature sensor 120) disposed in the main channel (110) to measure temperature of air flowing in the main channel (temperature sensing region, see Fig. 1); and 
a dust sensor (dust sensor unit 130) disposed in the main channel (dust sensing unit 130 which are installed inside the housing 110, see ¶[0025]) to measure dust concentration of the air flowing in the main channel (dust sensing region, see Fig. 1), 
wherein the main channel (110) includes a divergence structure (enlarged tube section 116) of branching the main channel into at least two portions (guard space portion 118 may be a space that is formed to protrude and extend toward the exterior at the backside of the housing 110 and to be connected with the inside space of fine dust sensing region, see ¶[0036]) or a connection structure (116) interconnected to the main channel (110) to satisfy required air flow rate of the cabin air temperature sensor and required air flow rate of the dust sensor (the housing 110 may form the air flow rate at the forepart relatively higher than the air flow rate at the backside and thus, the inside space of the housing 110 may be divided into a temperature sensing region and a fine dust sensing region based on the differential flow rate formed, wherein a temperature sensor 120 may be installed at the temperature sensing region to measure interior temperature of the vehicle and a fine dust sensor unit 130 may be installed at fine dust sensing region to measure fine dust in the air of the interior of the vehicle, see ¶[0029]).
With respect to claim 3, Park discloses the cabin air state sensing system according to claim 1, wherein when the required air flow rate of the cabin air temperature sensor (120) and the required air flow rate of the dust sensor are equal (130), the connection structure (116) includes a connecting channel configured to interconnect the cabin air temperature sensor (120) and the dust sensor in series (130).
With respect to claim 7, Park discloses the cabin air state sensing system according to claim 1, wherein the air suction device is a motor (blower fan 140).
With respect to claim 8, Park discloses the cabin air state sensing system according to claim 1, wherein the air suction device is an aspirator provided in a heating, ventilating, and air conditioning (HVAC) system of the vehicle (The apparatus is capable of detecting fine dust in the interior of a vehicle, in which irregular air flow occurs, see ¶[0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of KWON.
With respect to claim 2, Park discloses the cabin air state sensing system according to claim 1 above. Park further discloses the divergence structure(116) includes a first channel (temp sensing region) and a second channel (dust sensing region), and wherein the cabin air temperature sensor is disposed in the first channel (120), and wherein the dust sensor is disposed in the second channel (130).
Park discloses the claimed invention except the first channel and the second channel are formed by dividing the main channel into at least two channels.
KWON invention related to a vehicular dust sensor discloses the first channel (102) and the second channel (103) are formed by dividing the main channel (101) into at least two channels (102, 103).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of KWON so that Park’s housing will have housing with two channels as disclosed in KWON’s invention for the predicable benefit of sensing dust and temperature based on a flow rate difference that occurs based on the structure for changing air flow rate.            
With respect to claim 4, Park discloses the cabin air state sensing system according to claim 3 above. Park further discloses the cabin air temperature sensor is disposed further to the air suction device than the dust sensor is (see Fig. 1).
Park is silent about the cabin air temperature sensor is disposed closer to the air suction device than the dust sensor is. The Examiner takes official notice that rearranging the temperature and dust sensor as claimed involves only routine skill in the art, since Applicant has not disclosed that rearranging the sensors as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the sensors arranged in the Park’s invention.
Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of OH.
With respect to claim 9, Park discloses an operation method of a cabin air state sensing system for a vehicle(An apparatus is provided for simultaneously measuring interior temperature and fine dust in a vehicle, see abstract), the cabin air state sensing system including: 
an aspirator provided in a heating(blower fan 140), ventilating, and air conditioning (HVAC) system of the vehicle(measuring interior temperature and fine dust in a vehicle, see ¶[0009]); 
a main channel (housing 110) having one side connected to the aspirator (140) and the other side connected to a cabin air introduction portion configured to introduce air from a cabin(the housing 110 may include an air inlet 112 for inflow of air in the interior of a vehicle, see ¶[0026]); 
a cabin air temperature sensor (temperature sensor 120) disposed in the main channel (110) to measure temperature of air flowing in the main channel(temperature sensing region, see Fig. 1); and 
a dust sensor disposed in the main channel to measure dust concentration of the air flowing in the main channel(dust sensor unit 130 within housing 110), 
wherein the main channel(110) includes a divergence structure (enlarged tube section 116) of branching the main channel into at least two portions (guard space portion 118 may be a space that is formed to protrude and extend toward the exterior at the backside of the housing 110 and to be connected with the inside space of fine dust sensing region, see ¶[0036]) or a connection structure interconnected to the main channel to satisfy required air flow rate of the cabin air temperature sensor and required air flow rate of the dust sensor(the housing 110 may form the air flow rate at the forepart relatively higher than the air flow rate at the backside and thus, the inside space of the housing 110 may be divided into a temperature sensing region and a fine dust sensing region based on the differential flow rate formed, wherein a temperature sensor 120 may be installed at the temperature sensing region to measure interior temperature of the vehicle and a fine dust sensor unit 130 may be installed at fine dust sensing region to measure fine dust in the air of the interior of the vehicle, see ¶[0029]), 
the operation method including: 
receiving a request for measuring dust concentration in the cabin (detection signals of the dust sensor unit 130); and 
measuring the dust concentration by the dust sensor and providing the measured dust concentration(the controller configured to estimate interior temperature of the vehicle and concentration of particles of fine dust in the air based on signals input to the controller, see¶[0039]).
Park discloses all the claimed invention except determining a power input state of a blower motor of the vehicle; powering the blower motor on when the blower motor is powered off.
OH  invention related to a vehicle air conditioning system discloses determining a power input state of a blower motor of the vehicle (controller 20 determines the driving voltage for adjusting the speed of the blower motor 40, see Fig. 2); powering the blower motor on when the blower motor is powered off (It is determined that the blower relay is turned off to cut off the power supplied to the blower motor, see S150, S160 and S170).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of OH so that the blower motor of Park will have a control mechanism as disclosed in OH’s invention for the predicable benefit of controlling vehicle cabin environment based on the operators demand.        
With respect to claim 12, Park and OH disclose operation method according to claim 9 above. Oh further discloses receiving an off request for the blower motor (turn off the blower relay to cut off the power supplied to the blower motor, see tech-solution section); and stopping the measuring of the dust concentration (see S110, S120, S130, and S140).
  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of OH so that the blower motor of Park will have a control mechanism as disclosed in OH’s invention for the predicable benefit of controlling vehicle cabin environment based on the operators demand.          
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Dhake.
With respect to claim 15, Park discloses an operation method of a cabin air state sensing system for a vehicle (An apparatus is provided for simultaneously measuring interior temperature and fine dust in a vehicle, see abstract), the cabin air state sensing system including: 
an aspirator provided in a heating(blower fan 140), ventilating, and air conditioning (HVAC) system of the vehicle (measuring interior temperature and fine dust in a vehicle, see ¶[0009]); 
a main channel (housing 110) having one side connected to the aspirator (140) and the other side connected to a cabin air introduction portion configured to introduce air from a cabin(the housing 110 may include an air inlet 112 for inflow of air in the interior of a vehicle, see ¶[0026]); 
a cabin air temperature sensor (temperature sensor 120) disposed in the main channel (110) to measure temperature of air flowing in the main channel(temperature sensing region, see Fig. 1); and 
a dust sensor disposed in the main channel to measure dust concentration of the air flowing in the main channel (dust sensor unit 130 within housing 110), 
wherein the main channel (110) includes a divergence structure (enlarged tube section 116) of branching the main channel into at least two portions (guard space portion 118 may be a space that is formed to protrude and extend toward the exterior at the backside of the housing 110 and to be connected with the inside space of fine dust sensing region, see ¶[0036]) or a connection structure (116) interconnected to the main channel (110) to satisfy required air flow rate of the cabin air temperature sensor and required air flow rate of the dust sensor(the housing 110 may form the air flow rate at the forepart relatively higher than the air flow rate at the backside and thus, the inside space of the housing 110 may be divided into a temperature sensing region and a fine dust sensing region based on the differential flow rate formed, wherein a temperature sensor 120 may be installed at the temperature sensing region to measure interior temperature of the vehicle and a fine dust sensor unit 130 may be installed at fine dust sensing region to measure fine dust in the air of the interior of the vehicle, see ¶[0029]), 
the operation method comprising: 
acquiring the measured value of the dust concentration in the cabin through the dust sensor (detection signals of the dust sensor unit 130); 
detecting a current operating condition of the HVAC system (the controller configured to estimate interior temperature of the vehicle and concentration of particles of fine dust in the air based on signals input to the controller, see¶[0039]). 
Park discloses all the claimed invention except determining a correction factor of a measured value of the dust concentration for each of a plurality of operating conditions of the HAVC system; 
reflecting a correction factor for the detected current operating condition in the measured value to acquire a corrected value; and providing the corrected value.
Dhake invention related to detection and display of the fine particulate concentration within a motor vehicle discloses determining a correction factor of a measured value of the dust concentration for each of a plurality of operating conditions of the HAVC system (a correction factor is used for adjusting the detected fine particulate measurement values under defined conditions, see ¶[0010]); 
reflecting a correction factor for the detected current operating condition in the measured value to acquire a corrected value (The detected fine particulate measurement values are adjusted by means of a correction factor depending on or based on at least one detected state parameter, see ¶[0011]); and providing the corrected value (the corrected fine particulate measurement values are then displayed as fine particulate concentration values, see ¶[0030]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Dhake so that Park’s invention will have the capability to determine a correction factor as disclosed in Dhake invention in order to fine tune the measurement and adjustment of vehicle air conditioning system for the predicable benefit of improving the cleanliness of air within a vehicle.            
With respect to claim 16, Park and Dhake disclose the operation method according to claim 15 above. Park and Dhake is silent about the correction factor is set according to the operating conditions of the HVAC system, including an air flow rate level of the blower motor, a cabin air discharge mode, and a recirculation mode or a fresh air mode. The Examiner takes official notice that the correction factor can be set according to the operating conditions of the HVAC system, including an air flow rate level of the blower motor, a cabin air discharge mode, and a recirculation mode or a fresh air mode is well-known in the art. One of ordinary skill in the art could have combined the well-known the correction factor is set according to the operating conditions of the HVAC system as claimed by known manufacturing methods, and in combination the dust and temperature sensor merely performs the same function as they would separately.
Allowable Subject Matter
Claims 5-6, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 5, the references separately or in combination do not appear teach the divergence structure of the main channel includes: a first junction to which the air suction device is connected; a third channel and a fourth channel diverging from the first junction; and a second junction where the third channel and the fourth channel are merged with each other to extend to a fifth channel, wherein a cross-sectional area of the third channel is smaller than a cross-sectional area of the fourth channel and a cross-sectional area of the fifth channel is equal to a sum of the cross-sectional area of the third channel and the cross-sectional area of the fourth channel, wherein when the required air flow rate of the cabin air temperature sensor is less than the required air flow rate of the dust sensor, the cabin air temperature sensor is disposed in the fourth channel and the dust sensor is disposed in the fifth channel.
With respect to claim 6, the references separately or in combination do not appear teach the divergence structure of the main channel includes: a first junction to which the air suction device is connected; a third channel and a fourth channel diverging from the first junction; and a second junction where the third channel and the fourth channel are merged with each other to extend to a fifth channel, wherein a cross-sectional area of the third channel is smaller than a cross-sectional area of the fourth channel and a cross-sectional area of the fifth channel is equal to a sum of the cross-sectional area of the third channel and the cross-sectional area of the fourth channel, wherein when the required air flow rate of the cabin air temperature sensor is greater than the required air flow rate of the dust sensor, the dust sensor is disposed in the fourth channel and the cabin air temperature sensor is disposed in the fifth channel.
With respect to claim 10, the references separately or in combination do not appear teach determining an air flow rate level of the blower motor after powering the blower motor on; when the air flow rate level of the blower motor is not set to a first level, setting the air flow rate level to the first level; and measuring the dust concentration by the dust sensor and providing the measured dust concentration. 
Claim 11 and 14 are objected as these claims depends on claim 10.
With respect to claim 13, the references separately or in combination do not appear teach receiving a request for stopping the measuring of the dust concentration after providing the measured dust concentration; retrieving the power input state of the blower motor at the time of receiving the request for measuring the dust concentration in the cabin; and maintaining the power input state of the blower motor identically to the power input state of the blower motor at the time of receiving the request for measuring the dust concentration in the cabin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861           


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861